Kellogg, P. J.:
The Commission has found that the claimant, September 3, 1914, was working for his employer on the Mohawk river operating a crane; one of the timbers of the crane broke, and to save himself from being hurt he jumped into the river, a distance of some ten feet. The water came up to his knees. He waded to the shore, contracted a heavy cold and pleurisy, which developed into pulmonary tuberculosis, by reason of which he was disabled from the date of the accident until February 25, 1915, and since that date.
*72The finding of the Commission that claimant’s present condition is the result of the accidental breaking of the timber, and that his going into the river resulted therefrom, is not unreasonable, and has some evidence to sustain it. We cannot question it. While the claimant jumped into the water, he did so to prevent a personal injury resulting from the accidental breaking of the timber. The jumping into the river was, therefore, not a voluntary act, but was the result of the accident, which put the claimant in such peril that his getting wet must be considered accidental rather than voluntary.
Subdivision 7 of section 3 of the Workmen’s Compensation Law defines “injury’’and “ personal injury ” to mean “only accidental injuries arising out of and in the course of employment and such disease or infection as may naturally and unavoidably result therefrom.” We consider the claimant in the same position as if the accident had thrown him into the river, and clearly his being accidentally thrown ten feet into the water was an injury within the meaning of the act, and the disease following has been found to naturally and unavoidably result from that injury. He at the time apparently was not physically disabled by jumping into the water, and it was not then quite clear what injury he had sustained; but it has developed that the injury was very serious. The award should, therefore, be affirmed.
Award unanimously affirmed.